IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41435
                         Summary Calendar



     ANA MARIE VELA,

                                         Plaintiff-Appellant,

     versus

     CITY OF CORPUS CHRISTI, TEXAS; CORPUS CHRISTI
     FIRE DEPARTMENT; CORPUS CHRISTI FIRE FIGHTERS
     ASSOCIATION, LOCAL 936; CORPUS CHRISTI FIRE
     FIGHTERS ASSOCIATION SELF FUNDED DENTAL FUND,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-97-CV-0034
                       --------------------
                           April 7, 2000

Before JOLLY, JONES and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appellant Ana Marie Vela (“Vela”) appeals from an adverse

summary judgment dismissing her complaint alleging employment

discrimination against appellees Corpus Christi Fire Fighters

Association Local 936 (“the Fire Fighters Association”) and

Corpus Christi Firefighters Association Self Funded Dental Fund

(“the Dental Fund”).   The City of Corpus Christi, Texas and its




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-41435
                                  -2-

fire department were dismissed from the complaint without

prejudice and are not parties to the appeal.

     The summary judgment proof conclusively established that

Vela was not a firefighter or a member of the Fire Fighters

Association.     The evidence further demonstrated that neither the

Fighters Association nor the Dental Fund employ more than one

person apiece.    Vela presented no summary judgment evidence in

response to the appellees’s motion for summary judgment.    As the

evidence indisputably leads to the conclusion that neither the

Fire Fighters Association nor the Dental Fund is Vela’s employer

for purposes of Title VII, Vela’s arguments on appeal are wholly

without merit.    For the reasons set forth in the order of the

Magistrate Judge granting the motion for summary judgment dated

October 27, 1998, the judgment of the district court is affirmed.

     AFFIRMED.